Sir, it is more than a mere custom, and for me it is more than an agreeable task it is a real pleasure to request you to transmit to the President of the General Assembly, on behalf of the delegation of Austria, our most sincere congratulations on his election as President Of the twenty-ninth session 6f the General Assembly. In him we welcome the representative of a country with which Austria maintains cordial relations.
71.	Just as the new Algeria understands the permanent neutrality of Austria, which is the foundation of its foreign policy, so Austria understands the policy of non-alignment which is characteristic of the foreign policy of modern Algeria.
72.	Allow me, too, to join to the congratulations I extend to the President of the Assembly our expression of gratitude towards his predecessor, Mr. Leo- poldo Benites of Ecuador, who, guided by the wealth of his experience in the work of international organizations, was able to direct the work of the twenty- eighth session with so much perspicacity, skill and, indeed, devotion.
73.	One of the first acts of this General Assembly was to admit to membership in our Organization three States from three great continents, Asia, Africa and Latin America, namely: Bangladesh, Grenada and Guinea-Bissau. The entry to the United Nations of the Republic of Guinea-Bissau as an independent State symbolizes "in a particularly striking manner the new progress being made in the decolonization process in Africa, which Austria has always supported. I cannot fail to rejoice at the opportunity given me to welcome these three new Member States and to assure them that we are looking forward to close and friendly co-operation.
74.	I should also like to avail myself of this opportunity to express the most heartfelt condolences of Austria to the people of Honduras who have been struck so hard by a severe catastrophe.
75.	In this month of September it is more difficult than it was on the eve of the last General Assembly to have a clear-cut view of international developments because of the events of the last year.
76.	We have in fact lived through two crises that had global repercussions, and on two occasions our Organization has had to make every endeavor to stop these crises from expanding, to control their potential consequences and, above all, to prevent them from evolving into even greater catastrophes.
77.	In October 1973 there was a new outbreak of war in the Middle East, which was more violent than any of the previous military confrontations in that region. On both sides the number of victims was larger, human suffering more harsh.
78.	The peace efforts made at that time finally enabled Egypt and Israel, on the one hand, and Syria and Israel, on the other, to reach agreements on the disengagement of their forces and on the reduction of their military potential in the strategically significant zones. Because of the goodwill and the tireless efforts of all, and also because of the diplomatic skill patience and tenacity of the negotiators, these agreements came into being. These are facts which history will take into account.
79.	Allow me to say that my country, as a non- permanent member of the Security Council, feels a very special satisfaction at having been able to contribute to the first successes achieved in this struggle for peace in the Middle East, in particular, by sending contingents within the framework of the United Nations peace-keeping operations. Nevertheless, a long stretch of road lies ahead on the way to peace and understanding in the Middle East.
80.	In the spirit of friendship that links us here with all the peoples and States in that region, my country profoundly hopes that this struggle for peace in the Middle East will no longer be hampered, in the future, by insurmountable obstacles. However, no satisfactory solution to this difficult problem can be found without taking into account the legitimate aspirations of the Palestinian people, and without the existence of all States in the region receiving a firm guarantee.
81.	Quite recently another crisis has upset the inter-national order, and this in a particularly sensitive area.
82.	The Cyprus crisis has aroused grave concern in my country, first, because the Republic of Cyprus is, like Austria, a European country, and secondly, again like Austria, it is a small country that is not a member of any military alliance. Our concern, our uneasiness which are shared by so many other countries are also due to the fact that, by both the coup d'etat of 15 July and the military invasion that followed it, a small State, a Member of the United Nations, has been the victim of a recourse to force from abroad for the purpose of bringing about changes in its internal situation.
83.	Given these events, which seem to reflect a dangerous erosion oi international morality, Austria has never ceased to affirm the principles of independence, sovereignty and territorial integrity for the Republic of Cyprus, and the non-use of force in international relations.
84.	Faithful to these principles, Austria has likewise held to the point of view that the problem of Cyprus must be settled, first and foremost, by the Cypriots themselves, and that only a dialog between the two communities on the island assisted, of course, by all those who bear special responsibilities in this regard, and by the United Nations can lead to the restoration of peace in Cyprus.
85.	In this connexion, we hope that the dialog that has been started between representatives of the two communities thanks to the good offices of the Secretary-General will progress and will succeed in laying the basis for a settlement of the crisis. We wish to insist on the importance of such a settlement's being reached as soon as possible, for what is at stake is the credibility of the principles of the Charter of the United Nations.
86.	The United Nations, when faced with these two great crises that have erupted in the last year the scope and intensity of which constituted a threat to the process of detente was able, through its competent organs, to discharge the role assigned to it under the Charter.
87.	In this context, the peace-keeping operations decided upon by the Security Council are of particular importance. Scrupulous respect for such peacekeeping operations, in particular the obligation of not hindering the members in the execution of their mandate, constitutes an essential condition for their success. Such respect is likewise indispensable for safeguarding the authority of the United Nations.
88.	In the economic and social fields, too, the inter-national community has been gravely put to the test. Recent manifestations of economic crisis, particularly the persistence of inflationary pressures and the gravity of the situation as regards energy and food, have made us even more aware of the need for concerted action among all countries.
89.	The sixth special session of the General Assembly, on raw materials and development, drew attention to the vastness of these problems and, accordingly, advocated the establishment of a new international economic order. Now, the main characteristic of such a new economic order must be its capacity to place sound economic growth at the service of universally accepted objectives, that is to say, the elimination of the hunger and destitution and poverty that exist in many regions of the world; the struggle against pollution and the preservation of the environment rightly regarded as preconditions for the existence in human dignity of any people; a general rise in standards of living; and acceleration of the process of industrialization in the developing countries Such a new economic order must, however; also seek to avoid all forms of waste: in the field of energy, in that of raw materials and, above all, in that of armaments.
90.	It is therefore to be hoped that all efforts directed at slowing down the arms race will soon produce positive and tangible results. On the basis of the latest estimates, more than $207,000 million were spent last year for armaments purposes. This sum represents more than 6 per cent of the world total of gross national products. A reduction in this enormous expenditure could assist in rendering more effective the aid given to the developing countries.
91.	Assistance to the developing countries that are most afflicted by economic difficulties is a paramount obligation. Austria has not failed to support the efforts of the United Nations for the benefit of those countries. We earnestly hope that the measures provided for within the framework of that program will enjoy the support of all those States which, because of their economic situation, are in a position to manifest their solidarity with the countries hardest hit.
92.	Nevertheless, however great the speed and energy with which assistance is brought to the countries most affected, it cannot in the long run prove effective unless the causes of their destitution are likewise eliminated. In this connexion, the delegation of Austria considers that the initiatives taken within the United Nations system to convene a series of major international conferences have made it possible to analyze the problems faced by all States and to find solutions with a view to creating a better balance in the world economy. Yet ascertaining all the facts and adopting all kinds of resolutions, if not followed by effective action on the part of all members of the international community, will not be enough to improve a situation which runs the risk of becoming chaotic.
93. The draft Charter of Economic Rights and Duties of States prepared by UNCTAD on the initiative of the President of Mexico, Mr. Echeverria, could serve as a guideline and point the way towards a renewal in international economic co-operation. It is our earnest hope that the twenty-ninth session of the General Assembly may be able to reach a consensus on that Charter. Thus we shall have placed an essential corner-stone in building a system of collective economic security. However, this system can be achieved only in so ,far as we are prepared to assume collective economic, responsibility. In this context, the delegation of Austria is very pleased with the suggestion made by the Foreign Minister of Norway the day before yesterday in this Assembly [2241st meeting] to transform the Economic and Social Council into a body in permanent session, and we consider that this idea deserves to be adopted.
94.	Economic and social justice cannot be attained without respect for the dignity and freedom of man. It follows that all forms of racial or religious oppression must be abolished in the world of today. Colonial domination has no future. The evolution in Portugal and the efforts of -the Portuguese Government towards a solution of the complex problems of its African colonies deserve special attention in this regard. We hope that the arduous struggle waged at the cost of great sacrifices by the liberation movements in southern Africa will, in the near future, and by peaceful means, lead to the attainment of the objectives of freedom and independence.
95.	The Austrian delegation notes, furthermore, not without grave anxiety, that the policy of apartheid persists in South Africa. No sign of change is to be seen in the South African policy towards Namibia either, despite the unequivocal opinion of the International Court of Justice and the clear stand repeatedly taken by competent United Nations organs.
96.	My country has. consistently affirmed its respect for human rights and firmly supported any action intended to promote them, particularly within the United Nations framework. Austria has once again demonstrated its convictions on this matter, by signing the International Covenants on Human Rights [resolution 2200 A (XXI), annexJ on the twenty- fifth anniversary of the Universal Declaration of Human Rights.
97.	It is deeply disquieting to have to note that even today there are numerous flagrant cases of violations of human rights. Torture and every kind of penalty employed with the aim of degrading a human being are the most abject treatments one can inflict on man, very particularly when these methods are used against political prisoners. Austria lends its firmest support to all efforts undertaken within the United Nations for the purpose of eliminating torture.
98.	Allow me also to speak of another major humanitarian problem which, unhappily, has been on our agenda for years and has never ceased to preoccupy international opinion: the problem of refugees.
99.	Every new crisis, every upheaval in the international order, has resulted in an increase in the number of those who find themselves homeless and are plunged into the greatest misery. The events in Cyprus provide us with a painfully eloquent example, since we know that at present one-third of the population of the island have the status of refugees. It is, therefore, urgent to intensify international action for. the benefit of refugees throughout the world and to strive to do away with the underlying, mostly political, causes of their deplorable state.
100.	Austria has consistently supported and contributed to the process of detente. The Federal Government has concentrated its efforts in particular in the framework of Europe, by participating actively in the consultations of the Conference on Security and Co-operation in Europe at Geneva. We hope that the second stage of the Conference will soon arrive at satisfactory solutions which will enable it to set up the final stage at the highest level.
101.	It is with very special satisfaction that I can report to this General Assembly on the positive developments regarding the question of South Tyrol, which was the subject of General Assembly resolutions 1497 (XV) and 1661 (XVI).
102.	Four years ago at the twenty-fifth session, my predecessor was able to inform the General Assembly [1855th meeting] that Austria and Italy had agreed on a proposal which made provision for an extension of the autonomy of South Tyrol according to a timetable agreed to by both States.
103.	I am happy to be able to inform you today that further progress has been achieved in that matter since the last General Assembly session and that most of the measures for broadening the autonomy of South Tyrol have been expressed in corresponding laws and administrative arrangements. However, a certain number of measures remain to be taken. I wish to express the hope that the settlement of this question will proceed satisfactorily and that it will be completed in the near future.
104.	The desire of my country to contribute to the work of the United Nations, not only politically but also materially, is evidenced by the building of new headquarters for IAEA and UNIDO in Vienna. The "United Nations City", construction of which is well under way and will be completed in 1978, according to estimates, is financed entirely by Austria. We hope that this tangible contribution will be. recognized internationally by integrating the city of Vienna in the "pattern of conferences" of the United Nations. We hope also that our offer to welcome to Vienna other units of the United Nations Secretariat and other organizations will be favorably received.
105.	The attainment of the purposes and objectives of the Charter of the United Nations requires an extraordinary effort from all Members. Naturally, the contribution expected from each Member State must be in accordance with the reality of its specific situation and its material means. Yet we cannot expect to move forward on the course we have set ourselves unless each Member of the Organization is prepared to shoulder the responsibilities incumbent on it, and unless the distribution of such responsibilities and burdens is equitable and consonant with the possibilities of each Member.
106.	Austria, for its part, is prepared to assume its share of responsibility and, as in the past, to contribute to fulfilling the tasks defined in the Charter.
